Citation Nr: 0711658	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an earlier effective date prior to January 27, 
1994 for a 10 percent evaluation for service connected 
bilateral pes planus for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.  A certificate of death shows that the veteran died on 
December [redacted], 2000.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied the claim for accrued benefits.  The RO issued a 
notice of the decision in May 2001, and the appellant timely 
filed a Notice of Disagreement (NOD) in June 2001.  
Subsequently, in February 2002 the RO provided a Statement of 
the Case (SOC), and thereafter, in May 2002, the appellant 
timely filed a substantive appeal.  The RO issued 
Supplemental Statements of the Case (SSOCs) in June 2003, 
August 2003 and November 2003.

On appeal in June 2004 the Board denied the appellant's claim 
for accrued benefits relating to an earlier effective date 
prior to January 27, 1994 for a 10 percent rating for pes 
planus, determining that at the time of his death in December 
2000, the veteran had no such earlier effective date claim 
"pending" before VA.  The appellant then timely appealed 
this adverse decision to the United States Court of Appeals 
for Veterans Claims (Court), which, in October 2006, reversed 
and remanded this portion of the Board's decision, finding 
that the veteran in fact did have an earlier effective date 
claim for a 10 percent rating for service connected pes 
planus pending before VA at the time of his death.  In its 
Order, the Court also held that because "the appellant has 
limited her argument on appeal to the Board's decision 
regarding an earlier effective date for a 10% disability 
rating for bilateral pes planus," she had abandoned all 
other claims that might otherwise have been on appeal from 
the Board's June 2004 decision.  Mooney v. Nicholson, No. 04-
1637 (Oct. 31, 2006).  

The appeal is again before the Board for further adjudication 
not inconsistent with the Court's Order.  

As explicated below, the Board finds that the veteran had a 
claim for an earlier effective date for an increased rating 
pending before VA at the time of his death.  However, the 
Board determines that additional development is warranted to 
fairly adjudicate the instant appeal, specifically, providing 
proper notification to the appellant of the pertinent earlier 
effective date provisions and soliciting any additional 
relevant information that would support her claim.  
Accordingly, that portion of appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
her part.


FINDINGS OF FACT

1.	By a May 1946 RO decision, the veteran was service 
connected for bilateral pes planus, evaluated at zero 
percent.

2.	In May 1960, the RO severed service connection for pes 
planus.

3.	In June 1960, the Board upheld the severance, declining to 
reinstate service connection for pes planus.  

4.	On January 27, 1994, the veteran submitted an application 
to "reopen" his service connection claim for pes planus.

5.	In November 1997, the Board "reopened" the veteran's 
claim, granting it on the merits, and thereafter the RO 
awarded a 10 percent evaluation, effective from January 
27, 1994, the date of the veteran's claim.   

6.	In November 2000, the Board determined that it had 
committed clear and unmistakable error (CUE) in its June 
1960 decision to continue severance of service connection 
for the veteran's bilateral pes planus.

7.	By a December 11, 2000 decision, the RO reinstated the 
veteran's service connection for bilateral pes planus, 
rated at zero percent from May 8, 1946, and continued the 
10 percent for pes planus from January 27, 1994.

8.	The veteran died on December [redacted], 2000.

9.	At the time of his death, the veteran had a claim pending 
before VA in which he sought an earlier effective date 
prior to January 27, 1994 for a 10 percent evaluation for 
his service connected pes planus.

10.	The Board's November 2000 determination of CUE converted 
the veteran's January 1994 correspondence from an 
application to "reopen" a previously and finally denied 
claim to a claim for an increased rating.

11.	The RO received the appellant's Application for 
Dependency and Indemnity Compensation or Death Pension by 
a Surviving Spouse or Child (including Accrued Benefits 
and Death Compensation) in February 2001, within one year 
of the date of the veteran's death.


CONCLUSION OF LAW

The veteran had a claim pending before VA at the time of his 
death for an earlier effective date for an increased rating 
of 10 percent for service connected pes planus prior to 
January 27, 1994.  38 U.S.C.A. §§ 5107, 5121 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.114, 3.400, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the claimant with her 
claim. 

In the instant case, the Board has rendered a decision 
favorable to the appellant, finding that the veteran had an 
earlier effective date claim for an increased rating pending 
before VA at the time of his death, and therefore, a further 
discussion of the VCAA duties as it pertains to this issue is 
unnecessary at this time.  It should be noted, however, that 
the RO should cure any potential defects in notice, as would 
be demonstrated by a failure to notify the appellant of all 
five elements of a service connection claim (to include the 
type of evidence necessary to establish a disability rating 
and the effective date for the claimed disability), or 
assistance provided by VA, prior to its determination of a 
proper disability rating and effective date for the deceased 
veteran's service-connected disability.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004) (holding that 
proper VCAA notice must "precede an initial unfavorable [RO] 
decision"); see also Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006) (holding that the VCAA notice requirements 
contained in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability).   


II. Law & Regulations

a. Accrued Benefits
A veteran's claim for disability compensation generally does 
not survive the veteran's death.  Sheets v. Nicholson, 20 
Vet. App. 463, 464 (2006); see Richard v. West, 161 F.3d 719, 
721 (Fed. Cir.1998); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  However, the accrued-benefits provision set forth at 
38 U.S.C. § 5121 creates a mechanism that allows a veteran's 
spouse, children, or dependent parents to carry on, to a 
limited extent, the deceased veteran's claim for disability 
benefits. Sheets, supra, at 464-65; see Haines v. West, 154 
F.3d 1298, 1300-01 (Fed.Cir.1998); Landicho, supra.  

At the time of the veteran's December 2000 death and relevant 
to the instant case, this statute provided that "periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) . . . to which an individual was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death . . . and due and 
unpaid for a period not to exceed two years, shall, upon the 
death of such individual be paid" to the veteran's spouse.  
38 U.S.C.A. § 5121(a) (2000); accord 38 C.F.R. § 3.1000 
(2000); Terry v. Principi, 367 F.3d 1291, 1294 (Fed. Cir. 
2004) ("By its own terms, § 5121(a) limits the total accrued 
benefit payments that a survivor may receive to those accrued 
benefits due and unpaid for up to a two-year period"); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The United States 
Court of Appeals for the Federal Circuit has determined that 
this provision "does not . . . limit the payments 
recoverable to those that were accrued in the two years 
immediately preceding the veteran's death." Terry, supra.  
Rather, "the clear and unambiguous language of 38 U.S.C. § 
5121(a) only limits a survivor's recovery of accrued 
veteran's benefits to a maximum two-year period of benefits 
accrued at any time during the veteran's life."  Id., at 
1296.  In addition, § 5121 requires that a claimant-spouse 
must have filed an application for accrued benefits within 
one year after the date of the veteran's death.  38 U.S.C.A. 
§ 5121(c) (2000); 38 C.F.R. § 3.1000(c) (2000).

The Board notes that 38 U.S.C.A. § 5121 underwent revisions 
in December 2003, which struck out the provision that limited 
recovery of due, yet unpaid, accrued benefits for a period 
not to exceed two years prior to the veteran's death.  See 
Pub.L. 108-183, § 104(a), (c)(1).  As a general matter, 
"[c]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Kuzma v. Principi, 341 F.3d 
1327, 1328 (Fed. Cir. 2003) (internal quotation marks and 
citation omitted).  Accordingly, when a new statute or 
regulation has been promulgated while a claim is still 
pending, the new provision will apply only to the period on 
and after its effective date, unless otherwise clearly 
indicated by the statute or regulation, while the former 
provision will apply to the pending claim prior to that 
effective date.  See id.; VAOPGCPREC 7-03.  In the instant 
case, the December 2003 amendment expressly directed that the 
new, liberalizing changes applied only with respect to 
veterans' deaths occurring on or after December 16, 2003.  
Pub.L. 108-183, § 104(a), (c)(1); accord Nolan v. Nicholson, 
20 Vet. App. 340, 347 n.2 (2006) (noting that 2003 amendment 
to 38 U.S.C.A. § 5121 does not apply to veterans' deaths 
occurring before December 16, 2003).  Because the veteran 
died prior to that date in December 2000, these 2003 
revisions do not apply to the instant case.  

In addition, the implementing regulation, 38 C.F.R. § 3.1000, 
underwent an amendment on December 29, 2006 (effective 
January 29, 2007), which similarly does not impact the 
outcome of the instant case.  See 71 Fed. Reg. 78368-69 (Dec. 
29, 2006); 71 Fed. Reg. 37027, 37029 (June 29, 2006).  In 
enacting the January 2007 amendment, VA sought to "clarify 
existing regulatory provisions and to ensure consistency with 
section 104 of the Veterans Benefits Act of 2003, Public Law 
108-183, which amended 38 U.S.C. 5121, with respect to 
payment of certain accrued benefits upon the death of a 
beneficiary," 71 Fed. Reg. 78368 (Dec. 29, 2006), and made 
clear that "[i]f the beneficiary died prior to December 16, 
2003, and a claim for benefits under 38 U.S.C. 5121 was 
pending as of December 16, 2003, the claim will be 
adjudicated under the provisions of § 3.1000, and the VA 
regulations cited therein, in effect on December 16, 2003."  
71 Fed. Reg. 37029 (June 29, 2006).  In addition, because the 
amendment to 38 C.F.R. § 3.1000 does affect to the assignment 
of effective dates of awards under the facts of the instant 
case, the Board need not further address the changes exacted 
by this amendment.         

b. Earlier Effective Date
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation and increased 
awards for compensation.  It provides that "[u]nless 
specifically provided otherwise in this chapter . . . the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(emphasis added).  38 C.F.R. § 3.400 similarly provides that 
"[e]xcept as otherwise provided, the effective date of an 
evaluation and award of . . . compensation . . . or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400 (emphasis added).  Also, with respect to increased 
awards, the statute also states that "[t]he effective date 
of an award for increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); accord 
38 C.F.R. § 3.400(o)(2) (providing that the effective date 
for an increase will be the "[e]arliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim").    


III. Analysis 
By way of background, the Board comments that while the RO 
had initially granted service connection for bilateral pes 
planus in May 1946, the RO severed service connection for 
this disorder by a January 1959 proposal and subsequent May 
1960 decision, citing CUE in the original grant.  The Board 
upheld this severance in a June 1960 decision wherein it 
declined to reinstate service connection for pes planus.  

Subsequently, on January 27, 1994, the veteran submitted an 
application to "reopen" a claim for service connection for 
pes planus, and in November 1997, the Board "reopened" this 
claim, granting it on the merits.  The RO thereafter awarded 
a 10 percent evaluation for this disability from January 27, 
1994, the date of the veteran's application to "reopen."  

In May 1998, the veteran, through his private attorney, 
requested that the Board consider whether it had committed 
CUE in its June 1960 determination to maintain severance of 
the veteran's service connection for pes planus.  Then, in 
July 2000, after the promulgation of pertinent regulations 
regarding CUE, the veteran, again through his private 
attorney, filed a claim alleging CUE with the June 1960 Board 
decision.  The Board, in a November 2000 opinion, determined 
that it had in fact committed CUE in the 1960 severance 
decision, and thereafter, on December 11, 2000, the RO 
effectuated this decision by reinstating service connection 
for pes planus, effective from May 5, 1946, evaluating it at 
zero percent from that date.  The RO also confirmed the 
assignment of a 10 percent rating for this disorder from 
January 27, 1994.  Then on December [redacted], 2000, the RO issued 
another decision denying the veteran's claim of an earlier 
effective date prior to January 27, 1994 for the 10 percent 
pes planus rating.  As noted above, the veteran died on 
December [redacted], 2000, and the appellant timely submitted an 
application for accrued benefits.

The Board determines that the veteran had a claim for an 
earlier effective date pending before VA at the time of his 
death.  In addition, the Board notes that it had construed 
the veteran's January 1994 correspondence as an application 
to reopen a previously and finally denied claim in its 
November 1997 decision.  However, the fact that the Board 
thereafter by its November 2000 decision found that it had 
committed CUE in the June 1960 severance decision acted to 
nullify that 1960 decision; that is, the November 2000 
decision took the place of the June 1960 decision, operating 
as if the June 1960 decision had never occurred.  See 38 
C.F.R. § 3.105(a) (where CUE is found, "the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
[CUE] has the same effect as if the corrected decision had 
been made on the date of the reversed decision").  
Accordingly, the Board must now interpret the veteran's 
January 1994 correspondence as a claim for an increased 
rating for service connected bilateral pes planus, rather 
than as a claim to reopen.  In this regard, the expanded 
earlier effective date provisions enunciated in 38 C.F.R. § 
3.400(o)(2) apply.     


ORDER

The veteran had an earlier effective date claim for an 
increased rating pending before VA at the time of his death 
and the provisions of 38 C.F.R. § 3.400(o)(2) apply.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's claim.  38 C.F.R. § 
19.9 (2006).  Specifically, as the Board's November 2000 
determination of CUE in its June 1960 decision in effect 
converted the veteran's January 1994 correspondence from an 
application to "reopen" to an application for an increased 
rating for service connected bilateral pes planus, the AMC 
must provide the appellant with notice of the provisions 
pertaining to earlier effective dates for an increased 
ratings, as set forth in 38 C.F.R. § 3.400(o)(2).  


Accordingly, the appeal is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO should specifically advise 
the appellant of the provisions contained 
in 38 C.F.R. § 3.400(o)(2) and ask her to 
submit all relevant medical reports and 
other evidence pertaining to the 
severity of the veteran's pes planus for 
the time period
between January 27, 1993 to January 27, 
1994.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the appellant's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


